Exhibit 99.1 HANCOCK FABRICS ANNOUNCES FIRST QUARTER RESULTS BALDWYN, MS, May 26, 2010 – Hancock Fabrics, Inc. (OTC symbol: HKFI) today announced financial results for its first quarter ended May 1, 2010. Financial highlights for the first quarter include: · Net sales for the quarter were $63.1 million compared to $64.1 million for first quarter of last year, and comparable store sales decreased 2.0% compared to a 2.3% increase in the previous year. · Operating income was $17,000 in the quarter compared to $0.6 million in the first quarter last year. · Net loss was $1.3 million, or $0.07 per basic share, in the first quarter of fiscal 2010 compared to a loss of $0.9 million, or $0.05 per share in the first quarter of fiscal 2009. · Adjusted EBITDA for the quarter was $1.6 million, a decrease of $0.6 million over the same period last fiscal year. · The amount of cash generated from operations before reorganization activities increased by $146,000 to $2.1 million during the quarter. · Inventories have been reduced by $7.6 million compared to the same period last year, ending the quarter at $93.0 million. · At quarter end, the Company had outstanding borrowings under its revolving line of credit of $13.7 million and outstanding letters of credit of $7.7 million.The Company increased its borrowings by $102,000 during the quarter.Additional amounts available to borrow under its revolving line of credit at the end of the quarter were $43.5 million.The balance of the Company’s subordinate debt was $21.6 million at quarter end, and the warrant discount on this debt was $7.6 million. Jane Aggers, President and Chief Executive Officer noted, “While our results for the quarter were below our expectations, we made significant progress in remedying merchandising and inventory issues carried forward from last year.This resulted in a temporary impact on gross margins for the quarter.Store revenues began the quarter slowly but have steadily increased through the end of the quarter and this trend hascontinued into the second quarter.” [1] Operating Results Gross margin for the quarter of 43.9% was a 120 basis point decrease over the 45.1% of the prior year.This decrease reflects a 160 basis point increase in merchandise costs and a 40 basis point increase in freight costs offset by an 80 basis point improvement in sourcing and warehousing expenses.Additional mark downs were taken during the quarter to accelerate the disposal of fall/winter merchandise which resulted in the increase in merchandise costs.As inventory levels have risen since year end, additional shipments were made to our retail locations from our distribution center which has raised freight costs.This same increase in inventory has driven down our sourcing and warehousing costs. Selling, general and administrative expenses for the quarter have been reduced by $0.6 million to $26.6 million (42.2% of sales) from $27.2 million (42.4% of sales) in the prior year.Savings realized during the quarter in retail and corporate overhead were partially offset by the shift of advertising costs from future quarters to the first quarter. Store Openings, Closings and Remodels During the quarter, the Company opened one store, remodeled 11 locations, and ended the quarter with 266 stores. First Quarter Conference Call Hancock will hold its first quarter earnings conference call tomorrow, Thursday, May 27, at 10:00 CDT.To participate in the conference call, please call 866-730-5771 or 857-350-1595 (Int’l) and provide the operator with pass code #90615518.If you are unable to attend the live call, a replay will be available by dialing 888-286-8010 or 617-801-6888 (Int’l) and entering pin #80197720. The replay will be available by phone or on the Company’s website at approximately 1:00 p.m. CDT on Thursday, May 27, 2010 and will remain available through Thursday, June 10, 2010. A simultaneous webcast of the conference call may be accessed at www.hancockfabrics.com. Go to “About Us,” click on “Investors” then on “Event Calendar.” To listen to the live call via webcast, please go to the Company’s website at least 15 minutes early to register, download and install any necessary audio software. An archive of the conference call will be available on the Company’s website approximately two hours after the conference call ends. Hancock Fabrics, Inc. is committed to nurturing creativity with a complete selection of fashion and home decorating textiles, sewing accessories, needlecraft supplies and sewing machines. The Company currently operates 266 retail stores in 37 states and an Internet store at www.hancockfabrics.com. Contact: Robert W. Driskell Executive Vice President and Chief Financial Officer [2] Supplemental Disclosures Regarding Non-GAAP Financial Information The Company has presented Adjusted Earnings before Interest, Taxes, Depreciation and Amortization (“Adjusted EBITDA”) in this press release to provide investors with additional information to evaluate our operating performance and our ability to service our debt. The Company defines Adjusted EBITDA as net earnings before interest, income taxes, discontinued operations, depreciation and amortization, reorganization expenses and significant one-time items.The Company uses Adjusted EBITDA, among other things, to evaluate operating performance, to plan and forecast future periods’ operating performance, and as an incentive compensation target for certain management personnel. As Adjusted EBITDA is not a measure of operating performance or liquidity calculated in accordance with U.S. GAAP, this measure should not be considered in isolation of, or as a substitute for, net earnings (loss), as an indicator of operating performance, or net cash provided by operating activities as an indicator of liquidity. Our computation of Adjusted EBITDA may differ from similarly titled measures used by other companies. As Adjusted EBITDA excludes certain financial information compared with net earnings (loss) and net cash provided by operating activities, the most directly comparable GAAP financial measures, users of this financial information should consider the types of events and transactions which are excluded. The table below shows a reconciliation of Adjusted EBITDA to net earnings (loss) and net cash provided by operating activities. Comments in this news release that are not historical facts are forward-looking statements that involve risks and uncertainties which could cause actual results to differ materially from those contained in the forward looking statements. These risks and uncertainties include, but are not limited to, general economic trends, adverse discounting actions taken by competitors, changes in consumer demand or purchase patterns, delays or interruptions in the flow of merchandise between the Company’s suppliers and/or its distribution center and its stores, rising fuel costs, tightening of purchase terms by suppliers and their factors, a disruption in the Company’s data processing services and other risks and uncertainties discussedin the Company’s Securities and Exchange Commission filings. The Company undertakes no obligation to revise these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events. [3] HANCOCK FABRICS, INC. CONSOLIDATED BALANCE SHEETS (unadited) May 1, May 2, January 30, (in thousands, except for share amounts) 2010 (1) Assets Current assets: Cash and cash equivalents $ $ $ Receivables, less allowance for doubtful accounts Inventories Prepaid expenses Total current assets Property and equipment, net Goodwill Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ $ Accrued liabilities Other pre-petition obligations Total current liabilities Long-term debt obligations, net Capital lease obligations Postretirement benefits other than pensions Pension and SERP liabilities Other liabilities Total liabilities Commitments and contingencies Shareholders' equity: Common stock, $.01 par value; 80,000,000 shares authorized; 33,308,944, 33,064,070, and33,283,944 issued and 19,915,813, 19,695,803and 19,902,148 outstanding, respectively Additional paid-in capital Retained earnings Treasury stock, at cost, 13,393,131, 13,368,267, and 13,381,796 shares held, respectively ) ) ) Accumulated other comprehensive income (loss) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ (1) From audited balance sheet included in our annual report on Form 10-K for the fiscal year January 30, 2010. [4] HANCOCK FABRICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Thirteen Weeks Ended May 1, May 2, (in thousands, except per share amounts) Sales $ $ Cost of goods sold Gross profit Selling, general and administrative expense Depreciation and amortization Operating income 17 Reorganization expense, net Interest expense, net Lossfrom continuing operations before income taxes ) ) Income taxes - - Loss from continuing operations ) ) Earnings from discontinued operations (net of tax expense of $0 and $0) 22 49 Net loss $ ) $ ) Basic and diluted loss per share: Loss from continuing operations $ ) $ ) Earnings from discontinued operations Net loss $ ) $ ) Weighted average shares outstanding: Basic and diluted [5] Reconciliation of Non-GAAP Financial Information Hancock Fabrics, Inc. Reconciliation of Adjusted EBITDA (unaudited) Thirteen Weeks Ended May 1, May 2, (in thousands) Net cash provided by operating activities before reorganization activities $ $ Depreciation and amortization, including cost of goods sold ) ) Amortization of deferred loan costs ) ) Amortization of bond discount ) ) Interest paid-in-kind by issuance of notes payable - ) Stock compensation expense ) ) Reserve for store closings credits, including interest expense 33 87 Other ) 63 Reorganization expense, net ) ) Changes in assets and liabilities ) Net earnings (loss ) ) ) Earnings from discontinued operations ) ) Income taxes - - Interest expense, net Reorganization expense, net Depreciation and amortization, including cost of goods sold Adjusted EBITDA $ $ [6]
